Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1-4, 9-13 are objected to because of the following informalities: 
	Claim 1, line 4, line 5, “the electrical lines” should be – the at least two electrical lines—
	Claim 1, line 5, “a respective winding part in which the windings are formed” should be – a respective winding part—
	Claim 2, line 3, “respective electrical line in the winding part” should be – electrical line in the respective winding part—
	Claim 3, line 1, “the number of electrical lines” should be – a number of electrical lines—
	Claim 3, line 2, “the two electrical lines” should be -- the at least two electrical lines—
Claim 4, line 1, “the number of electrical lines” should be – a number of electrical lines—
	Claim 4, line 2, “the two electrical lines” should be -- the at least two electrical lines—
Claim 4 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 9, line 2-3, “the two electrical lines” should be -- the at least two electrical lines—
Claim 10, line 2-3, “the two electrical lines” should be -- the at least two electrical lines—
	Claim 11, line 2-3, “the number of electrical lines” should be—a number of electrical lines—
	Claim 11, line 4-5, “between the ferrites and the additional coils of the electrical lines are each wound around the ferrites of the carrier body” should be -- between the number of ferrites 
Claim 12, line 2-3, “the number of electrical lines” should be—a number of electrical lines—
	Claim 12, line 4-5, “between the ferrites and the additional coils of the electrical lines are each wound around the ferrites of the carrier body” should be -- between the number of ferrites and the additional coils of the number of electrical lines and each of the additional coils of the number of electrical lines wound around the respective ferrite -
Claim 13, line 1, “the number of electrical lines” should be—a number of electrical lines—
Claim 13, line 2, “the electrical inductances of the additional inductance units” should be – electrical inductances of the two additional inductance units—
Claim 13, line 3-7, “L1 is the inductance of a first of the two additional inductance units, L2 is the inductance of a second of the two additional inductance units, L_S1 is the inductance in the winding part of the electrical line that has the first additional inductance unit and L—S2 is the inductance in the winding part of the electrical line that has the second additional inductance unit” should be -- L1 is an inductance of a first of the two additional inductance units, L2 is an inductance of a second of the two additional inductance units, L_S1 is an inductance in the winding part of an electrical line that has the first of the two additional inductance units and L_S2 is an inductance in the winding part of an electrical line that has the second of the two additional inductance units--.
Claim 14, line 1, “the number of electrical lines” should be—a number of electrical lines—
Claim 14, line 2, “ the electrical inductances of the additional inductance units” should be – electrical inductances of the two additional inductance units—
--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 2012/0025605 A1)
 With regard to claim 1, Schneider teaches a coil unit for inductively charging a vehicle, comprising:

the electrical lines are connected in parallel ( see the line in W-1, W-3 are connected in parallel, Fig. 1), and each of the electrical lines has a respective winding part in which the windings are formed and an additional part in which an additional inductance unit is arranged that has a prescribed electrical inductance (W-2, W-4, Fig. 1, Fig. 5, W-2 connected to W-1, W4 connected to W-3).
With regard to claim 5, Schneider teaches all the limitations of claim 1, and further teaches wherein the additional inductance unit is formed as a separate component (e.g., W-2, W-4 are separate from W-1 and W-3, Fig. 1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 2, 7, 9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2012/0025605 A1) in view of May (WO-2015024901-A1)
With regard to claim 2, Schneider teaches all the limitations of claim 1, but not 
wherein the additional inductance unit has an electrical inductance that corresponds to at least 0.02 times the electrical inductance of the respective electrical line in the winding part.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schneider, to configure the additional inductance unit to have an electrical inductance that corresponds to a small percentage times the electrical inductance of the respective electrical line in the winding part, as taught by Wade, in order to serve as a tuning component for the system. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modification of the size of Schneider and May to configure the additional inductance unit to have an electrical inductance that corresponds to 0.02 time the electrical inductance of the respective electrical line in the winding part since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, it is obvious to adapt the inductance of the additional inductance unit to achieve good performance based on applicant’s specific requirement, while functionality of the device does not change.
With regard to claim 7, Schneider teaches all the limitations of claim 1, but not the additional inductance unit is formed by winding the respective electrical line so as to form an additional coil.
However, May teaches the additional inductance unit (e.g., 17, 18, Fig. 5) is formed by winding the respective electrical line so as to form an additional coil (17 is formed by winding the line 1a, 18 is formed by winding the line 1b, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schneider, to configure the additional 
With regard to claim 9, the combination of Schneider and May teaches all the limitations of claim 7, Schneider further teaches the additional coils of the electrical lines are wound around a common ferrite (see W-2, W-4 are wound with a common ferrite 1, Fig. 1).
With regard to claim 13, Schneider teaches all the limitations of claim 1, and further teaches the number of electrical lines is two ( e.g., W-1, W-3, Fig. 1), but not  the electrical inductances of the additional inductance units are prescribed such that it holds true that L_S1+L1=L_S2+L2, wherein L1 is the inductance of a first of the two additional inductance units, L2 is the inductance of a second of the two additional inductance units, L_S1 is the inductance in the winding part of the electrical line that has the first additional inductance unit and L_S2 is the inductance in the winding part of the electrical line that has the second additional inductance unit.
However, May teaches the electrical inductances of the additional inductance units are prescribed such that it holds true that L_S1+L1=L_S2+L2, wherein L1 is the inductance of a first of the two additional inductance units, L2 is the inductance of a second of the two additional inductance units, L_S1 is the inductance in the winding part of the electrical line that has the first additional inductance unit and L_S2 is the inductance in the winding part of the electrical line that has the second additional inductance unit ( see Fig. 5, the length of 1a, 1b are the same, and the size of L1 and L2 are the same, therefore,  L_S1+L1=L_S2+L2, also see Fig. 1, 1a, 1b same length).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schneider, to configure the electrical inductances of the additional inductance units to be prescribed such that it holds true that L_S1+L1=L_S2+L2, wherein L1 is the inductance of a first of the two additional inductance units, L2 is the inductance of a second of the two additional inductance units, L_S1 is the 
With regard to claim 14, the combination of Schneider and May teaches all the limitations of claim 2.
Schneider further teaches the number of electrical lines is two ( e.g., W-1, W-3, Fig. 1), but not  the electrical inductances of the additional inductance units are prescribed such that it holds true that L_S1+L1=L_S2+L2, wherein L1 is the inductance of a first of the two additional inductance units, L2 is the inductance of a second of the two additional inductance units, L_S1 is the inductance in the winding part of the electrical line that has the first additional inductance unit and L_S2 is the inductance in the winding part of the electrical line that has the second additional inductance unit.
However, May teaches the electrical inductances of the additional inductance units are prescribed such that it holds true that L_S1+L1=L_S2+L2, wherein L1 is the inductance of a first of the two additional inductance units, L2 is the inductance of a second of the two additional inductance units, L_S1 is the inductance in the winding part of the electrical line that has the first additional inductance unit and L_S2 is the inductance in the winding part of the electrical line that has the second additional inductance unit ( see Fig. 5, the length of 1a, 1b are the same, and the size of L1 and L2 are the same, therefore,  L_S1+L1=L_S2+L2, also see Fig. 1, 1a, 1b same length).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to configure the electrical inductances of the additional inductance units to be prescribed such that it holds true that L_S1+L1=L_S2+L2, wherein L1 is the inductance of a first of the two additional inductance units, L2 is the inductance of a second of the two additional inductance units, L_S1 is the .

5. Claims 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2012/0025605 A1) in view of Fuchs (DE4437560A1).
With regard to claim 3, Schneider teaches all the limitations of claim 1,
 Schneider further teaches the number of electrical lines is two (W-1, W-3, Fig. 1).
Schneider does not explicitly teach the additional inductance units of the two electrical lines are oppositely coupled.
However, Fuchs teaches the additional inductance units of the two electrical lines are oppositely coupled (see abstract, two oppositely coupled part coils (L2a, L2b) with a common core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the additional inductance units of the two electrical lines to be oppositely coupled, as taught by Fuchs in order to reduce the ripple and improve the signal performance see abstract. (Note that  this concept of oppositely coupled additional inductance units also indicates in Schneider although not explicitly disclosed. Schneider teaches in [0057], w_1, W_2 of the first coil has a uniform winding, W_3, W-4 has opposite windings. Assume W_1 and W-3 also has the same direction of windings, W_2 is in the same direction of W_1, W_4 is in the opposite direction of W_3, therefore, the direction of W_2 and W_4 will be opposite direction/coupled).
With regard to claim 4, Schneider teaches all the limitations of claim 1.
 Schneider further teaches the number of electrical lines is two (W-1, W-3, Fig. 1).

However, Fuchs teaches the additional inductance units of the two electrical lines are oppositely coupled (see abstract, two oppositely coupled part coils (L2a,L2b) with a common core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the additional inductance units of the two electrical lines to be oppositely coupled, as taught by Fuchs in order to reduce the ripple and improve the signal performance see abstract of Fuchs.
With regard to claim 6, the combination of Schneider and Fuchs teaches all the limitations of claim 4, Schneider further teaches the additional inductance unit is formed as a separate component (W-2 is separate component of W_1, W-4 are separate component of W-3, Fig. 1).

6. Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2012/0025605 A1) and Fuchs (DE4437560A1) in further view of May (WO-2015024901-A1)
With regard to claim 8, the combination of Schneider and Fuchs teaches all the limitations of claim 4, but not the additional inductance unit is formed by winding the respective electrical line so as to form an additional coil.
However, May teaches the additional inductance unit (e.g., 17, 18, Fig. 5) is formed by winding the respective electrical line so as to form an additional coil ( 17 is formed by winding the line 1a, 18 is formed by winding the line 1b, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4, to configure the additional 
Regard to claim 10, the combination of Schneider, Fuchs and May teaches all the limitations of claim 8, Schneider further teaches the additional coils of the electrical lines are wound around a common ferrite (see W-2, W-4 are wound with a common ferrite 1, Fig. 1).


7. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2012/0025605 A1) and May (WO-2015024901-A1) in further view of  Loke (US20080116847A1)
With regard to claim 11, the combination of Schneider and May teaches all the limitations of claim 7, but not a carrier body that has a number of ferrites that corresponds to the number of electrical lines, wherein a magnetically neutral carrier is in each case arranged between the ferrites and the additional coils of the electrical lines are each wound around the ferrites of the carrier body.
However, Loke teaches a carrier body ( see the magnetic segment primary, Fig. 15B) that has a number of ferrites (base ferrite unit in Fig. 15A, Fig. 15B, and see [0058] Cores for the micro tiles can be made from a high permeability material, such as ferrite)  that corresponds to the number of electrical lines ( see para [0026] teaches a magnetic segment of 2 or more tiles, each tile having at least one winding having at least one turn, which teaches an  embodiment in which ferrite core with one winding), wherein a magnetically neutral carrier ( see air gap in Fig. 15A, Fig. 15B) is in each case arranged between the ferrites and the additional coils of the electrical lines are each wound around the ferrites of the carrier body ( airgap between the magnetic section[0088] air gap can be filled by plastic wood, ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 7, to include a carrier body that has a number of ferrites that corresponds to the number of electrical lines, wherein a magnetically 

8. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2012/0025605 A1), Fuchs (DE4437560A1) and May (WO-2015024901-A1) in further view of  Loke (US20080116847A1)
With regard to claim 12, the combination of Schneider, Fuchs and May teaches all the limitations of claim 8, but not a carrier body that has a number of ferrites that corresponds to the number of electrical lines, wherein a magnetically neutral carrier is in each case arranged between the ferrites and the additional coils of the electrical lines are each wound around the ferrites of the carrier body.
However, Loke teaches a carrier body ( see the magnetic segment primary, Fig. 15B, ) that has a number of ferrites (base ferrite unit in Fig. 15A, Fig. 15B, and see [0058] Cores for the micro tiles can be made from a high permeability material, such as ferrite )  that corresponds to the number of electrical lines ( see para [0026] teaches a magnetic segment of 2 or more tiles, each tile having at least one winding having at least one turn, which teaches an  embodiment in which ferrite core with one winding,), wherein a magnetically neutral carrier ( see air gap in Fig. 15A, Fig. 15B) is in each case arranged between the ferrites and the additional coils of the electrical lines are each wound around the ferrites of the carrier body ( airgap between the magnetic section[0088] air gap can be filled by plastic wood, ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 8, to include a carrier body that has a number of ferrites that corresponds to the number of electrical lines, wherein a magnetically 

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Son (WO2016048008A1) teaches about wide are omin-directional wireless power transmission device.
Winkler (US9852838B2) teaches about magnetic core connected by paste
Lethellier(US20170264130A1) teaches about a bi-plane pad
McDowell (US 2008/0042650 A1) teaches about microcoil
Low (US20140143933A1) teaches about two coils connected together
Norconk (US20130093252A1) teaches about counter winding device.
Boys (US5821638A) teaches each ferrite core with a winding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836